Enterprise Products Partners L.P. P.O. Box 4324 Houston, TX 77210 (713) 381-6500 Exhibit 99.1 Enterprise Reports Record Results for 2009 Houston, Texas (Monday, February 1, 2010) – Enterprise Products Partners L.P. (NYSE: EPD) today announced its financial results for the three months and year ended December 31, 2009.Results for 2009 and 2008 have been recast to reflect the merger of TEPPCO Partners, L.P. with Enterprise as a reorganization of entities under common control in a manner similar to a pooling of interests.The merger was completed on October 26, 2009. Highlights: · For the fourth quarter of 2009, Enterprise reported record gross operating margin of $865 million.Net income attributable to Enterprise for the fourth quarter of 2009 was a record $406 million, or $0.60 per unit.Net income for the fourth quarter of 2009 included the benefit of $24 million, or $0.04 per unit, related to the settlement of a rate case for our Mid-America pipeline; $16 million, or $0.03 per unit, of proceeds received from insurance associated with the effects of Hurricanes Ike and Katrina; and $9 million, or $0.01 per unit, for insurance proceeds associated with the repairs of the flex joint on the Independence Trail pipeline in 2008.Net income attributable to Enterprise for the fourth quarter of 2008 was $228 million, or $0.43 per unit; · For 2009, Enterprise reported record gross operating margin and net income attributable to Enterprise of $2.8 billion and $1.0 billion, respectively.Earnings per unit for 2009 were $1.73 per unit; 4th Quarter Year Ended $Millions, except per unit 2009 2008 2009 2008 Gross operating margin $865 $651 $2,840 $2,609 Operating income $612 $423 $1,824 $1,748 Adjusted EBITDA $831 $654 $2,686 $2,546 Net income $439 $275 $1,155 $1,189 Net income attributable to Enterprise $406 $228 $1,031 $954 Earnings per unit $0.60 $0.43 $1.73 $1.84 · Enterprise increased its cash distribution rate with respect to the fourth quarter of 2009 to $0.56 per unit, or $2.24 per unit on an annualized basis, which represents a 5.7 percent increase from the distribution rate paid with respect to the fourth quarter of 2008.This is the 22nd consecutive quarterly increase and the 31st increase since the partnership’s IPO in 1998.The distribution with respect to the fourth quarter of 2009 is payable on February 4, 2010; · Enterprise reported record distributable cash flow of $570 million for the fourth quarter of 2009, which provided 1.5 times coverage of the $0.56 per unit cash distribution declared for limited 1 partners.Enterprise retained approximately $164 million of distributable cash flow for the fourth quarter of 2009; · Distributable cash flow for 2009 was a record $1.6 billion and provided 1.2 times coverage of the $2.195 per unit of limited partner distributions declared with respect to 2009.Enterprise retained approximately $264 million of distributable cash flow for · Enterprise’s natural gas liquid (“NGL”), crude oil, refined products and petrochemical pipeline volumes for the fourth quarter of 2009 were a record 4.3 million barrels per day while total natural gas pipeline volumes were 11.5 trillion British thermal units per day (“TBtud”), representing increases of 15 percent and 2 percent, respectively, over the same quarter in 2008.Growth in NGL, crude oil, refined products and petrochemical pipeline volumes was primarily attributable to the Shenzi, Cameron Highway and Poseidon crude oil pipelines; the Mid-America and Seminole pipelines; and the NGL import/export terminal on the Houston Ship Channel and its associated pipeline.NGL fractionation volumes for the fourth quarter of 2009 increased 5 percent to a record 477 thousand barrels per day (“MBPD”).Equity NGL production for the fourth quarter of 2009 was a record 120 MBPD; · Enterprise made $517 million of capital investments during the fourth quarter of 2009, including $58 million of sustaining capital expenditures.For 2009, Enterprise made $1.7 billion of capital investments, including $184 million of sustaining capital expenditures; · After giving effect to $343 million of net proceeds from an offering of 10,925,000 common units which closed on January 12, 2010, Enterprise had liquidity (unrestricted cash and available capacity under credit facilities) of approximately $2.0 billion; and · Affiliates of Enterprise Products Company (formerly known as EPCO, Inc.), a private company controlled by Dan Duncan and the largest unitholder of Enterprise Products Partners L.P., have expressed their willingness to consider investing up to $200 million during 2010 to purchase additional partnership units from Enterprise Products Partners L.P.This includes their commitment to reinvest $50 million through Enterprise Products Partner’s distribution reinvestment plan for the distribution to be paid on February 4, 2010 to purchase additional common units. Review and Comment on Fourth Quarter 2009 Results Net income attributable to Enterprise for the fourth quarter of 2009 was $406 million, or $0.60 per unit on a fully diluted basis, versus $228 million, or $0.43 per unit on a fully diluted basis, for the fourth quarter of 2008.Net income for the fourth quarter of 2009 was positively impacted by notable items totaling approximately $49 million, or $0.08 per unit, consisting of $24 million, or $0.04 per unit, related to the settlement of a rate case for our Mid-America pipeline; $16 million, or $0.03 per unit, for proceeds received from insurance associated with the effects of Hurricanes Ike and Katrina; and $9 million, or $0.01 per unit, for insurance proceeds associated with the 2008 repairs to the flex joint at Independence Trail pipeline. On January 12, 2010, the Board of Directors of Enterprise’s general partner approved an increase in the partnership’s quarterly cash distribution rate with respect to the fourth quarter of 2009 to $0.56 per unit, representing a 5.7 percent increase over the $0.53 per unit rate that was paid with respect to the fourth quarter of 2008.Enterprise generated record distributable cash flow of $570 million during the fourth quarter of 2009 compared to $332 million for the fourth quarter of 2008.Enterprise’s distributable cash flow for the fourth quarter of 2009 provided 1.5 times coverage of the cash distributions to be paid to limited partners on February 4, 2010.The partnership retained approximately $164 million of distributable cash flow in the fourth quarter of 2009, which is available to reinvest in growth capital projects, reduce debt, and decrease the need to issue additional equity.For 2009, Enterprise generated over $1.6 billion of distributable cash flow, of which it retained $264 million, or 16 percent, to reinvest in the partnership and provide additional financial flexibility.Since the partnership’s initial public offering in 1998, Enterprise has generated over $7.7 billion of distributable cash flow, of which it has retained 2 over $1.1 billion, or approximately 15 percent.Distributable cash flow is a non-generally accepted accounting principle (“non-GAAP”) financial measure that is defined and reconciled later in this press release to its most directly comparable U.S. GAAP financial measure, net cash flows provided by operating activities. “We would like to thank our employees and our debt and equity investors for their contribution in enabling Enterprise to successfully navigate the volatile economic conditions and capital markets that defined 2009.We are pleased with Enterprise’s performance during 2009 as the partnership reported record volumes and financial results for both the fourth quarter and the full year of 2009,” said Michael A. Creel, president and chief executive officer of Enterprise.“For the fourth quarter of 2009, NGL, crude oil, refined products and petrochemical pipeline volumes were a record 4.3 million barrels per day, while NGL fractionation volumes and equity NGL production were a record 477,000 and 120,000 barrels per day, respectively.Our natural gas pipeline systems continued to run at near record levels of 11.5 trillion Btus per day.Driven by volume growth, strong natural gas processing margins and profits realized from forward sales of NGLs, Enterprise reported record gross operating margin and distributable cash flow of $865 million and $570 million, respectively, for the fourth quarter of 2009.For 2009, gross operating margin and distributable cash flow were a record $2.8 billion and $1.6 billion, respectively.” “Enterprise’s gross operating margin for the fourth quarter of 2009 increased by $214 million, or 33 percent, compared to the fourth quarter of 2008 with most of our significant assets generating year over year growth.Generally, this growth was supported by the overall improvement in economic activity in the United States and globally; strong demand for NGLs by the petrochemical industry as an attractive alternative to more costly crude oil derivatives; natural gas and NGL production growth in the Rockies; and the rebound of crude oil, natural gas and NGL production from the Gulf of Mexico, which had been severely impacted by the effects of Hurricanes Gustav and Ike in the fourth quarter of 2008,” stated Creel. “Our commercial, operating and financial teams have made excellent progress in combining the Enterprise and TEPPCO businesses.In addition to the $20 million of public company and redundancy cost savings that we estimated at the time of the merger, we have already taken steps to capture approximately $35 million per year of opportunities to either increase revenues or reduce expenses that had not been previously identified.These opportunities include tariff revisions on the Enterprise Refined Products Pipeline System, electing to process certain volumes of natural gas on the Val Verde natural gas pipeline system and lower credit spreads on our $1.1 billion of debt that was issued in October 2009.With our broader footprint and capabilities in the midstream energy business, we are beginning to identify complementary opportunities that would have been difficult to achieve as two stand alone companies,” stated Creel. “We ended 2009 with a strong financial position to begin funding our growth capital investment plan in 2010.With the completion of our equity offering in early January and our retention of $164 million of distributable cash flow in the fourth quarter of 2009, we had liquidity of approximately $2.0 billion to ed September 30, 2009 on a Current Report on Form 8-K dated December 4, 2009. 12
